Order entered June 10, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00613-CR

                  LUIS ARMANDO TALABERA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-82303-2021

                                     ORDER

      We REINSTATE this appeal.

      We abated for a hearing on the clerk’s and reporter’s records. On May 19,

2022, the Collin County District Clerk filed a supplemental clerk’s record with

three volumes of documents from companion cases 416-80797-2020 and 416-

82207-2021 which the parties previously stipulated “should be treated as appearing

in the record of the instant case.” On June 1, 2022, the trial court held a hearing

and found that two hearings had been identified with records. The trial court also
found that the records in those hearings could be filed within seven days. That

same day, appellant filed a request for supplemental reporter’s record to be filed.

To date, no supplemental reporter’s records have been filed.

      We ORDER court reporter Kimala Showers to file, WITHIN TEN DAYS

OF THE DATE OF THIS ORDER, a supplemental reporter’s record of the April

13, 2021 pretrial hearing with this Court.

      We ORDER court reporter Jan Dugger to file, WITHIN TEN DAYS OF

THE DATE OF THIS ORDER, a supplemental reporter’s record of the

November 19, 2020 attorney withdrawal hearing with this Court.

      We will again defer ruling on appellant’s motion until the supplemental

reporter’s records are filed.

      We DIRECT the Clerk to send copies of this order to the Honorable Andrea

Thompson, Presiding Judge, 416th Judicial District Court; to Destiny Moses,

official court reporter, 416th Judicial District Court; to court reporter Kimala

Showers; to court reporter Jan Dugger; and to counsel for all parties.



                                             /s/    ERIN A. NOWELL
                                                    JUSTICE